DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed , with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 7 and 13, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed displaying the 3D model video on a region of a display unit; first identifying any one of an element and a position that is being displayed in the 3D model video, based on the identification result stored in the storage unit; second identifying, for the any one of the element and the position identified, time information corresponding to a boundary with any one of a next element and a next position, based on the identification result stored in the storage unit; and highlighting, when information relating to changes over time is displayed on 2Application No. 16/585,422Reply to Office Action of January 6, 2022another region of the display unit for an evaluation index corresponding to a selection selected from among a plurality of selections relating to a plurality of evaluation indexes, a time portion that is superimposed on the information and extends from time corresponding to the time information, a time length of the time portion being predetermined, wherein the information is also superimposed by information indicating a range determined as a nonmoving state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649